Case 1:20-cv-01937-SEB-MPB Document 1 Filed 07/23/20 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


GARRY HARLING,                              )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         ) CAUSE NO.: 1:20-cv-1937
                                            )
CITY OF WESTFIELD -                         )
WESTFIELD FIRE                              )
DEPARTMENT,                                 )
                                            )
       Defendant.


                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Garry Harling (“Harling”), by

counsel, against Defendant, City of Westfield – Westfield Fire Department

(“Defendant”), alleging a violation of the Age Discrimination in Employment Act of

1967 (ADEA), as amended 29 U.S.C. §621 et. seq.

                                        II. PARTIES

       2.     Harling is a resident of the State of Indiana, who at all times relevant to this

action resided within the geographical boundaries of the Southern District of Indiana.

       3.     Defendant maintains offices and routinely conducts business within the

geographical boundaries of the Southern District of Indiana.
Case 1:20-cv-01937-SEB-MPB Document 1 Filed 07/23/20 Page 2 of 5 PageID #: 2




                           III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C.§1343; and 29 U.S.C. §626(c).

       5.     Defendant is an “employer” as that term is defined by 29 U.S.C. §630(b).

       6.     Harling was an “employee” as that term is defined by 29 U.S.C. §630(f).

       7.     Harling satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission against Defendant alleging discrimination based on age.

Harling received his Notice of Suit Rights and timely files this action.

       8.     A substantial part of the events, transactions and occurrences

concerning this case arose in the geographical environs of the Southern District of

Indiana; thus, venue is proper in this court.

                             IV. FACTUAL ALLEGATIONS

       9.     Harling was born in 1962.

       10.    Harling was hired in or around January 2007 as Fire Marshal.

       11.    Since 2016, Plaintiff reported to Deputy Chief Rob Gaylor.

Throughout his employment, Gaylor repeatedly asked Plaintiff when he was going

to retire. Plaintiff noted that he had no immediate plans to retire and asked Gaylor

to stop inquiring

       12.    At all relevant times, Harling met or exceeded Defendant’s

legitimate performance expectations.




                                                2
Case 1:20-cv-01937-SEB-MPB Document 1 Filed 07/23/20 Page 3 of 5 PageID #: 3




       13.    Nevertheless, Defendant called Plaintiff into a meeting on or about

December 5, 2019, wherein it informed him that his employment was being

terminated. Defendant did not provide any reason for the termination, but instead

suggested that it would accept his resignation, if he agreed not to initiate or participate

in any civil action against the Westfield Fire Department, City of Westfield – including

any application for unemployment benefits. Such a request is unlawful.

       14.    Furthermore, Defendant violated the Older Worker Benefit Protection

Act by failing to provide Plaintiff 21 days to consider the agreement, 7 days to revoke

it or even suggest that he have an attorney review the unlawful agreement. Instead,

when Plaintiff questioned the agreement, Defendant threatened Plaintiff that if he did

not sign it, it will draft a termination letter and post it "for all the world to see" and

give him a negative reference. Plaintiff refused to sign the agreement.

       15.    His employment was terminated effective December 6, 2019. At the time

of his termination, Plaintiff was age fifty-seven and, after nearly twenty-three years as

a Firefighter, only two to three years from vesting in the retirement plan.

       16.    Plaintiff was replaced by a significantly younger individual.

       17.    Defendant discriminated against Plaintiff based on his age in violation of

the Age Discrimination in Employment Act. Plaintiff has been damaged by

Defendant's actions.




                                               3
Case 1:20-cv-01937-SEB-MPB Document 1 Filed 07/23/20 Page 4 of 5 PageID #: 4




                                V. CAUSES OF ACTION

       18.    Harling herby incorporates paragraphs one (1) through seventeen (17)

of his Complaint.

       19.    Harling’s employment was terminated because of his age.

       20.    Defendant willfully and intentionally discriminated against Harling on

the basis of his age in violation of the ADEA.

       21.    Harling has suffered damages as a result of Defendant’s unlawful actions.

                                VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Garry Harling, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her age;

       2.     Reinstate Plaintiff to the position, salary, and seniority level he would

have enjoyed but for Defendant’s unlawful employment actions, or award him front

pay in lieu thereof;

       3.     Order that the Plaintiff be awarded any back pay he would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant’s unlawful acts;

       4.     Award the Plaintiff consequential damages in an amount sufficient to

compensate Plaintiff for the damages caused by the Defendant’s wrongful actions;

       5.     Award the Plaintiff liquidated damages for Defendant’s violations of the

ADEA;

                                             4
Case 1:20-cv-01937-SEB-MPB Document 1 Filed 07/23/20 Page 5 of 5 PageID #: 5




       6.     Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;

       7.     Award the Plaintiff pre-and post-judgment interest on all sums

recoverable; and

       8.     Grant such other relief as may be just and proper.


                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III
                                          Andrew Dutkanych III
                                          144 N Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:    (812) 424-1005
                                          Email:        ad@bdlegal.com
                                          Counsel for Plaintiff, Garry Harling

                               DEMAND FOR JURY TRIAL

       Plaintiff, Garry Harling, by counsel, request a trial by jury on all issues deemed

so triable.

                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III
                                          Andrew Dutkanych III
                                          144 N Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:    (812) 424-1005
                                          Email:        ad@bdlegal.com
                                          Counsel for Plaintiff, Garry Harling

                                             5
